Citation Nr: 1017323	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-11 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the reduction of the Veteran's combined service-
connected disability rating was properly reduced from 50 
percent to 40 percent disabling, effective from June 1, 2006.       


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active military service from October 1968 to 
October 1974.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.                  


FINDINGS OF FACT

1.  The RO's actions in the March 2006 rating decision 
regarding the reduction of the Veteran's combined service-
connected disability rating from 50 percent to 40 percent 
disabling, effective from June 1, 2006, were not consistent 
with the actions proposed in the May 2005 rating action and 
June 2005 notification letter.  

2.  The March 2006 rating action in which the Veteran's 
combined service-connected disability rating was reduced from 
50 percent to 40 percent disabling, effective from June 1, 
2006, was not in conformity with the requirements of 
38 C.F.R. § 3.105(e).  


CONCLUSION OF LAW

The reduction of the Veteran's combined service-connected 
disability rating from 50 percent to 40 percent disabling, 
effective from June 1, 2006, was improper.  38 U.S.C.A. §§  
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.105 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2009).

Diagnostic Code 5260 provides that limitation of flexion of 
the knee to 60 degrees warrants a zero percent evaluation.  
Limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and 5261 may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following 
evaluations are assignable for other impairment of the knee, 
to include recurrent subluxation or lateral instability: 30 
percent for severe, 20 percent for moderate and 10 percent 
for slight.

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003-3010 and Diagnostic Code 5257 
based on additional disability.  It was specified that, for a 
knee disorder already rated under Diagnostic Code 5257, a 
claimant would have additional disability justifying a 
separate rating if there is limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261 (2009).  Hence, 
if a claimant has a disability rating under Diagnostic Code 
5257 for instability of the knee and there is also x-ray 
evidence of arthritis and limitation of motion, a separate 
rating is available under Diagnostic Code 5003 or Diagnostic 
Code 5010. Likewise, if a claimant has a disability rating 
under Diagnostic Code 5003 for arthritis of the knee, and 
there is evidence of instability, a separate rating is 
available under Diagnostic Code 5257.  See VAOPGCPREC 9-98.

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e) (2009).


II.  Analysis

By a March 1976 rating action, the RO granted service 
connection for chondromalacia of the right patella and left 
patella, and assigned separate noncompensable disability 
ratings under Diagnostic Code 5257, effective from October 
12, 1974.  

In a July 1982 rating action, the RO increased the disability 
rating for chondromalacia of the left patella from 
noncompensable to 10 percent disabling under Diagnostic Code 
5257, effective from September 13, 1979.  

By a January 1990 rating action, the RO increased the 
disability rating for the Veteran's service-connected 
chondromalacia of the right patella from noncompensable to 10 
percent disabling under Diagnostic Code 5257, effective from 
July 28, 1987.   

In a September 2000 rating action, the RO recharacterized the 
Veteran's service-connected chondromalacia of the knees as 
degenerative joint disease of the knees.  In addition, the RO 
increased the disability rating for each knee from 10 to 20 
percent disabling under Diagnostic Code 5299-5257, effective 
from April 12, 2000.    

By a July 2003 rating action, the RO noted that they had 
previously evaluated the Veteran's bilateral knee condition 
based on symptoms of instability.  However, pursuant to 
VAOPGCPREC 23-97 and VAOPGCREC 9-98, the RO noted that they 
were assigning a separate 10 percent rating for each knee 
based on painful, reduced motion, and that those evaluations 
were in addition to the continued evaluations based on 
instability.  Accordingly, the RO assigned a separate 10 
percent evaluation under Diagnostic Code 5260 for 
chondromalacia of the right knee, effective from May 30, 
2003.  The RO also assigned a separate 10 percent evaluation 
under Diagnostic Code 5260 for chondromalacia of the left 
knee, effective from May 30, 2003.  Given that the Veteran's 
only service-connected disabilities were the aforementioned 
bilateral knee conditions and episodic reflux, rated as 
noncompensable, the combined service-connected disability 
rating was 50 percent, effective from May 30, 2003.  See 38 
C.F.R. §§ 4.25 (combined ratings table), 4.26 (bilateral 
factor).   

In November 2004, the Veteran requested that his service-
connected bilateral knee conditions be reevaluated for higher 
ratings.

By a May 2005 rating action, the RO recharacterized the 
Veteran's service-connected degenerative joint disease of 
each knee as degenerative instability of each knee.  In 
addition, the RO proposed a reduction of the rating for the 
Veteran's degenerative instability of the right knee from 20 
to 10 percent disabling under Diagnostic Codes 5010-5257.  
The RO also proposed a reduction of the rating for the 
Veteran's degenerative instability of the left  knee from 20 
to 10 percent disabling under Diagnostic Codes 5010-5257.  
The RO noted that the proposed reductions were based on the 
results of the Veteran's March 2005 VA examination which was 
negative for any evidence of instability in either knee.  

In a letter from the RO to the Veteran, dated in June 2005, 
the RO informed the Veteran of the proposed reductions for 
his service-connected degenerative instability from 20 to 10 
percent for each knee.  The RO indicated that if the 
reductions went into effect, the Veteran's combined service-
connected disability rating would drop from 50 percent to 40 
percent disabling.  See 38 C.F.R. §§ 4.25 (combined ratings 
table), 4.26 (bilateral factor).  The Veteran was given 60 
days in which to submit evidence as to why the reductions 
should not be made, and 30 days in which to request a hearing 
on the matter.   

In a March 2006 rating action, the RO stated that they had 
considered the history of the Veteran's bilateral knee 
condition and had determined to reduce his combined 
disability rating percentage to 40 percent disabling, 
consistent with the due process notification procedures but 
done so differently than was proposed in the May 2005 rating 
decision.  According to the RO, the decision was done to most 
accurately reflect the Veteran's disability picture while 
providing the greater benefit.  The Veteran's combined 
percentage was reduced effective June 1, 2006, the first of 
the month 60 days following the date of the March 2006 rating 
decision.  Specifically, the RO stated that the evaluations 
for chondromalacia with degenerative arthritis (previously 
characterized as degenerative joint disease) of each knee 
were continued as 20 percent disabling, effective from April 
12, 2000, under Diagnostic Codes 5003-5260.  In addition, the 
separate 10 percent ratings under Diagnostic Codes 5010-5257 
for chondromalacia of each knee were "severed" because 
there was no evidence of instability or subluxation.  Thus, 
the separate 10 percent ratings under Diagnostic Codes 5010-
5257 for chondromalacia of each knee were in effect from May 
30, 2003 to June 1, 2006.     

In light of the above, the Board recognizes that in the March 
2006 rating action, the RO reduced the Veteran's combined 
service-connected disability rating from 50 percent to 40 
percent disabling, effective from June 1, 2006.  However, as 
the RO noted, this reduction was done differently than was 
proposed in the May 2005 rating decision and June 2005 
notification letter.  Instead of reducing the ratings for 
degenerative instability of each knee from 20 to 10 percent 
disabling under Diagnostic Codes 5010-5257, as was proposed 
in the May 2005 rating action and June 2005 notification 
letter, the RO stated that the separate 10 percent ratings 
for chondromalacia of each knee were "severed."  The RO 
also reported that the evaluations for chondromalacia with 
degenerative arthritis (previously characterized as 
degenerative joint disease) of each knee were continued as 20 
percent disabling, effective from April 12, 2000, under 
Diagnostic Codes 5003-5260.  In this regard, the RO referred 
to incorrect Diagnostic Codes in that they reported that the 
Veteran's separate 10 percent ratings for chondromalacia of 
each knee were under Diagnostic Codes 5010-5257, the 
Diagnostic Codes for arthritis and instability.  However, the 
Board notes that the separate 10 percent ratings for 
chondromalacia of each knee had been previously evaluated 
under Diagnostic Code 5260, based on painful, reduced motion.  
Thus, the separate ratings were not assigned for instability 
of each knee; rather, they were assigned for painful, reduced 
motion of each knee.  It was the Veteran's degenerative joint 
disease of each knee that had been previously evaluated under 
Diagnostic Code 5257 for instability; the Veteran's 
degenerative joint disease had not been evaluated under 
Diagnostic Code 5260, as reported by the RO in the March 2006 
rating action.        

The Board further observes that the RO incorrectly stated 
that the separate 10 percent ratings for chondromalacia of 
each knee were "severed."  While the separate ratings for 
chondromalacia of each knee were discontinued, they were not 
severed.  In this regard, service connection for 
chondromalacia of each knee was not severed.  See 38 C.F.R. 
§ 3.105(d).  The RO continued to characterize the Veteran's 
service-connected bilateral knee condition as chondromalacia 
with degenerative arthritis of the knees.  Therefore, 
chondromalacia continues to be a part of the Veteran's 
service-connected bilateral knee condition.      

In this case, given that the RO's actions regarding the 
reduction of the Veteran's combined service-connected 
disability rating from 50 percent to 40 percent disabling, 
effective from June 1, 2006, were different from what was 
proposed in the May 2005 rating action and June 2005 
notification letter, and that the discontinuance of separate 
10 percent ratings for chondromalacia of each knee was 
incorrectly characterized as a "severance," the Board finds 
that the procedures governing rating reductions were not 
complied with prior to the reduction.  See C.F.R. § 3.105(e).     

When an RO makes a rating reduction without following the 
applicable regulations, the reduction is void ab initio.  
Greyzck v. West, 12 Vet. App. 288, 292 (1999).

The Board accordingly finds that the reduction of the 
Veteran's combined service-connected disability rating from 
50 percent to 40 percent disabling, effective from June 1, 
2006, is void ab initio.  The Veteran is entitled to 
restoration of the 50 percent combined service-connected 
disability rating.  


ORDER

The reduction of the 50 percent combined service-connected 
disability rating, effective from June 1, 2006, is voided, 
and the 50 percent rating is restored without interruption.



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


